Citation Nr: 1542020	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  06-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for lumbosacral strain.

2. Entitlement to a disability rating greater than 20 percent from March 25, 2008 for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held in September 2009 before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Waco, Texas, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded this matter in April 2010 to obtain additional records.  The Board remanded this matter again in September 2013 to obtain additional records and to schedule a VA examination to determine the severity of the lumbar spine disability.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. Prior to March 25, 2008, the Veteran's lumbosacral strain did not limit forward flexion to 85 degrees or less; limit combined range of motion to 235 degrees or less; or cause objective symptoms such as muscle spasm, guarding, or localized tenderness with or without abnormal gait or spinal contour.

2. Since March 25, 2008, the Veteran's lumbosacral strain has not limited forward flexion to 30 degrees or less and has not manifested as unfavorable or unfavorable ankylosis of the spine.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2. The criteria for a rating in excess of 20 percent from March 25, 2008 for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims of entitlement to increased evaluations for lumbosacral strain arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

The Veteran was afforded VA medical examinations in December 2005, September 2006, March 2008, and April 2014.  The December 2005 VA examiner reviewed the claims file, examined the Veteran, and provided a detailed examination report; therefore, the examination report is adequate for rating purposes.  The September 2006 VA examiner did not have the claims file for review; however, the examiner reviewed the VA examination report from December 2005.  Considering that the issue before the Board is for an increased rating and considering the examiner's review of the December 2005 examination report, the Board finds the September 2006 VA examination report is adequate for rating purposes.  The March 2008 and April 2014 VA examiners reviewed the claims file, examined the Veteran, and provided a detailed examination report.  Therefore, the examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's service-connected lumbar strain is rated noncompensable prior to March 25, 2008 and 20 percent thereafter under 38 C.F.R. § 4.71a, Code 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, at Note (1).

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R.        §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The evidence includes x-rays from January 2005 which show the Veteran's spine was normal.  A December 2005 VA examination report shows the Veteran was diagnosed with chronic postural low back pain in February 2004.  The pain was located in the middle low back, was described as constant and achy, and rated from 5 to 8 on the pain scale, with pain increased when standing for long periods.  The Veteran said he avoided lifting heavy objects unless he had others to help him.  His back pain had no effect on his usual occupation, daily activities, or recreation.  Range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees, bilaterally, and lateral flexion to 30 degrees, bilaterally.  No pain was observed on motion and there were no functional limitations after repetitive testing.  No other symptoms were reported or observed.  The diagnosis was lumbar spine strain.

In September 2006, the Veteran had another VA examination.  The Veteran reported that pain affected his entire spine on a daily basis.  He described the pain as tightness with occasional sharp pain with deep breaths.  The intensity of the back pain was rated a 7 on the pain scale.  He was taking Tylenol once per week with minimal relief.  He reported no incapacitating episodes of pain in the last year.  He said he was a full time student and had called in sick on two different occasions, for two days each time, in the past year.  Range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees, bilaterally, and lateral flexion to 30 degrees, bilaterally.  He complained of pain on forward flexion on command but was observed to bend over and put on his shoes and socks without apparent discomfort.  No additional pain or functional limitations were noted with repetition of movement.  No other symptoms were reported or observed.  The diagnosis was lumbosacral strain.

VA treatment records dated June 2007 show complaints of back pain.  He denied having bowel or bladder symptoms.  His posture and gait were normal.  Reflexes, sensory, and strength tests were normal.  Range of motion tests were normal with no tenderness of the spine on palpation.

In August 2007, the Veteran's VA provider noted increased lordosis.  The provider noted that the Veteran had been told to keep a large roll in the lumbar spine area which might be the reason for the Veteran's increased lordosis and pain in the lower thoracic area.  The provider noted kyphosis in the thoracic spine.

The Veteran had a VA examination in March 2008.  The Veteran reported constant back pain with intermittent radiation to the legs and feet, with complaints of intermittent numbness of the bottoms of his feet.  Back pain increased after sitting for 10 minutes or standing for 5 minutes.  The Veteran reported that the pain rated a 7 on the pain scale and that he had flare-ups at night when he was in bed.  He said he could walk one block.  He had difficulty getting in and out of the bathtub and he was transferring slowly.  He was unable to take a bath but could shower.  He reported difficulty transitioning from sitting to standing positions due to pain.  Forward flexion measured to 50 degrees and to 40 degrees on repetitive motion.  He reported pain for the entire range of motion.  Extension measured to 15 degrees; lateral flexion measured to 10 degrees, bilaterally; and rotation measured to 10 degrees, bilaterally.  No additional limitations of extension, lateral flexion, or rotation were observed on repetitive testing.  Slight paraspinal muscle spasms were observed as well as tenderness on palpation in the midline over the lumbosacral paraspinal muscles.  His gait was slow.  VA treatment records dated September 2009 show the Veteran's spine was tender.

The Veteran had a hearing before the Board in September 2009.  He testified that he had severe pain at times, usually when seated for long periods.  His back was painful when he went to sleep and he limited his activities.  As a mechanic, his job was painful at times.  Pain was always present when travelling.  He reported having incapacitating episodes twice within a two year period.  He testified that he had not lost time from work due to his back disability other than when attending routine doctor appointments.

The Veteran had a VA examination in April 2014.  He reported pain at the lumbar sacral triangle and soreness in the middle back.  No radiation of pain was indicated.  The examiner stated that the Veteran had no indication of lumbar strain.  He had a normal spine and normal x-rays.  Range of motion was normal with no objective symptoms of pain.  There were no signs or symptoms of radiculopathy or other neurologic abnormalities.  The Veteran had no symptoms of intervertebral disc disease.  No other objective symptoms were observed.

The Board has reviewed all of the evidence but finds that a compensable initial rating is not warranted.  As discussed above, for a compensable rating, there must be evidence of thoracolumbar spine forward flexion not greater than 85 degrees; a combined range of motion of the thoracolumbar spine not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  In this case, prior to March 25, 2008, the Veteran had full range of motion of the lumbar spine.  Further, no objective evidence of pain, muscle spasm, guarding, localized tenderness, or functional impairment was observed.  While the Veteran reported subjective evidence of pain on movement, pain alone is not sufficient to warrant a compensable rating without functional impairment.  Pain on motion can only be characterized as limiting pain constituting functional loss when it affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. 202; Mitchell v. Shinseki, 25 Vet.App. 32, 43 (2011).  Here, there is no objective evidence of pain that limits the Veteran's functioning.  The Board notes that while increased lordosis of the lumbar spine and kyphosis of the thoracic spine were observed in August 2007, the provider noted that the Veteran had been told to keep a large roll in the lumbar spine area which might be the reason for the Veteran's increased lordosis and pain in the lower thoracic area.  The provider did not find that the spine curvatures were abnormal or due to muscle spasm or guarding.  Without objective evidence of reduced range of motion, localized tenderness, muscle spasm, guarding, or functional impairment due to the spine disability, a compensable rating is not warranted prior to March 25, 2008.

The Board also finds that a rating in excess of 20 percent is not warranted from March 25, 2008.  As discussed above, a higher rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with evidence of favorable or unfavorable ankylosis.  In March 2008, the Veteran's forward flexion was to 50 degrees, but limited to 40 degrees on repetitive motion.  Slight paraspinal muscle spasms and tenderness on palpation was indicated.  At most, the limitation of flexion to 40 degrees warrants the currently assigned 20 percent rating.  The examiner observed no other functional limitations on repetitive testing; thus, even with consideration of pain, at most, the Board finds that the Veteran's range of motion is limited to 40 degrees flexion, far greater than the 30 degree limitation necessary for the next higher rating.  

The Board also considered the Veteran's testimony, including his report of two incapacitating episodes in the prior two years; however, incapacitating episodes are rated under the criteria for intervertebral disc syndrome (IVDS).  The evidence does not show the Veteran has IVDS. 

Finally, the April 2014 VA examination report does not support the assignment of a rating in excess of 20 percent.  The VA examiner indicated that all tests were normal and that the Veteran had no indication of lumbar strain.  No objective symptoms were observed.  At most, the Veteran reported soreness at the lumbar sacral triangle and soreness in the middle back.  Based on the findings in this report, the Veteran's symptoms do not support the currently assigned 20 percent rating much less a higher rating.

Based on the foregoing, the evidence does not support the assignment of an initial compensable rating at any time prior to March 25, 2008 or support the assignment of a rating in excess of 20 percent at any time from March 25, 2008 for lumbosacral strain.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board has found no section that provides a basis upon which to assign higher disability ratings for his service connected back disability than those presently assigned.

The Board has also considered whether there are any objective neurologic abnormalities associated with the lumbosacral strain that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula, Note 1.  First, no bowel or bladder problems have been reported.  While the Veteran reported constant back pain with intermittent radiation to the legs and feet, with complaints of intermittent numbness of the bottoms of his feet during his March 2008 VA examination, the examiner found no objective evidence of neurological abnormalities.  Further, none were noted in VA treatment records or in the April 2014 VA examination report.  Accordingly, the Board finds that the weight of the evidence is against a finding of chronic neurological abnormality; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted.

III. Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's spine disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this instance, the record shows that the Veteran is currently incarcerated but had otherwise been employed during the pendency of his claim.  Although his reports of subjective pain may be productive of some interference with employment, it has not been demonstrated to wholly preclude employment.  The Board finds that TDIU is not for further consideration at this time.



ORDER

Entitlement to an initial compensable rating for lumbosacral strain is denied.

Entitlement to a rating greater than 20 percent from March 25, 2008 for lumbosacral strain is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


